ORDER
Complainant alleges that a district judge habitually fails to provide reasons and fails to follow appellate court directives in his rulings. In support of these charges, complainant cites to two appellate decisions where the judge’s rulings were reversed. Complainant was not a party or counsel in either case, and bases his allegations solely on the appellate court’s decisions. We have examined the circumstances surrounding the rulings and find that no misconduct occurred because the judge did not fail to state reasons when required to do so by law. See 28 U.S.C. § 352(b)(1)(A)(iii); Judicial-Conduct Rule 11(c)(1)(D).
Complainant also suggests that the judge must be mentally disabled because his rulings were found to be infirm on appeal. But the judge’s rulings are not proof of a disability, see In re Complaint of Judicial Misconduct, 583 F.3d 598, 598 (9th Cir.2009), and complainant provides no other supporting evidence for this charge. Complainant’s requests that the judge be examined by a psychiatrist and removed from the bench are denied as unfounded.
DISMISSED.